Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00369-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                              v.

                                       John AGUERO,
                                          Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 388746
                        Honorable Timothy Johnson, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial. It is ORDERED that
appellant City of San Antonio recover its costs of this appeal from appellee John Aguero.

       SIGNED June 13, 2018.


                                               _____________________________
                                               Irene Rios, Justice